Title: Elizabeth Ellery Dana to Abigail Adams, 1 December 1781
From: Dana, Elizabeth Ellery
To: Adams, Abigail


     
      My Dear Madam
      Cambridge Dec. 1. 1781
     
     This is the first opportunity I have had since my Journey of congratulating you upon your dear Sons safe arrival in Spain, and hope it will not be long before you have the happiness of seeing him. The frequent arrivals lately from Europe have I hope made you happy in letters from Mr. Adams. Mr. Dana I hear nothing of by letter. Mr. Guild informed me that he left Amsterdam for Russia in July and your Son with him which I was much pleased with hearing.
     Before I went to Portsmouth I heared that I was to be so highly favored as to have a visit from you this fall. I was very sorry that my Journey deprived me of that pleasure, but flattered myself that upon my return I should have seen you. But Miss Dana lying dangerously ill of the Throat distemper when I returned prevented my writing to you. She is now better and the season pleasant Must hope that Miss Nabby and you will make us a visit. The Judge and young ladies respect request my love to Miss Nabby and Master Tom. Your affectionate friend and Sister,
     
      Eliza Dana
     
    